Title: From George Washington to Jonathan Trumbull, Sr., 19 May 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir
Head Qrs Morris Town May 19th 1780

I have the honor to forward you by Express, Two packets which have just been transmitted to my care by His Excellency the Minister—& the Consul of France. according to the Letters which accompanied these dispatches, they will announce to your Excellency the very generous and affectionate resolution of His Most Christian Majesty to send a Land & Naval armament to cooperate with us—and that their arrival

may be very soon expected. I most sincerely congratulate your Excellency on this interesting event, which I hope, if we avail ourselves properly of it, as well as demonstrating his Majesty’s wisdom and regard for us, will be attended with the most important and decisive advantages in our present struggle—and lead to the conclusion we so ardently wish; the establishment of our Independence and an Honourable peace. The Minister and the Consul are very anxious that there should be provided a supply of fresh provisions & Vegetables against the arrival of the fleet, which they seem to think will be at Rhode Island in the first instance—and that arrangements should take place with respect to some other matters. From the importance of the subject they entreat your Excellency’s aid to put the business in an immediate and proper train—and influenced by the same opinion, and knowing from a happy experience your readiest disposition to promote the common cause wherever possible—I am confident that their requisition will meet in every point, with your warmest and most strenuous support.
The Accounts received from Charles Town on our part, only come down to the 15th of April. The Enemy’s Batteries had then been opened for some days, without any other effect than killing three privates and a Woman & Child—& firing one or Two Houses. It has however been reported, that they have received advices in New York to the 1st and some say the 3d Instant—and that matters had not then undergone any material change. It is certain the York papers to the 15th Instant are silent on Southern operations, which is conclusive with me, that they had nothing important in their favor to that period with respect to them. I have the Honor to be with very sincere esteem & respect Dr Sir Yr Excellency’s Most Obedient servant

Go: Washington

